PER CURIAM.
Our original decree was rendered against Alberta Kinsey and ¿Etna Casualty & Surety Company, in solido. Our attention is called to the fact that by supplemental petition the ¿Etna Life Insurance Company was substituted as a party defendant for ¿Etna Casualty & Surety Company. The decree should, therefore, have been rendered against Alberta Kinsey and ¿Etna Life Insurance Company.
It is therefore ordered, -adjudged, and de-screed that our decree be amended by the substitution of- ¿Etna Life Insurance Company fpr ¿Etna Casualty & Surety Company, and as thus amended that it be reinstated. The application of Alberta Kinsey for a rehearing is refused. The right of ¿Etná Life Insurance Company to apply for rehearing is reserved.
Decree amended.
Rehearing refused.